DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a beam combiner or method of making the same, comprising a plurality of input fibers, a beam combination fiber and an output fiber, wherein a cross section of a input fiber cladding layer is fan or hexagonal shape and is provided with a groove or protrusion along an axial direction and the input fiber are nested with each other to form the beam combination fiber and all the cores in the combination fiber are connected to the output fiber and a cladding layer of the beam combination fiber is connected to the output fiber core or cladding,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7559706 teaches claddings that connect to each other via a groove/protrusion geometry, but does not teach the combiner structure of the inputs, combination and output fibers.
The following references all teach optical fiber combiners with some type of inputs, combining section and output with various shapes including fan or hexagonal, but none teach a groove or protrusion  provided along an axial direction of the input claddings:
US 4179185		US 6219480		US 7046875		US 2006/0165358
US 7236671		US 7409128		US 7455464		US 7532792
US 8085464		US 8094986		US 8515220		US 8693827
US 8768117		US 8787716		US 8903211		US 9063289
US 9557483		US 9612399		US 9759866		US 11005230

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883